The summaries of the Colorado Court of Appeals published opinions
  constitute no part of the opinion of the division but have been prepared by
  the division for the convenience of the reader. The summaries may not be
    cited or relied upon as they are not the official language of the division.
  Any discrepancy between the language in the summary and in the opinion
           should be resolved in favor of the language in the opinion.


                                                                   SUMMARY
                                                                June 27, 2019

                                2019COA97

No. 18CA0251, Marriage of Alvis — Family Law — Post-
Dissolution — Child Support — Adjustments for Health Care
Expenditures for Children — Extraordinary Medical Expenses

     In this post-dissolution of marriage case where the parties

share parenting time equally, a division of the court of appeals

concludes that the first $250 of uninsured medical expenses is part

of the shared basic child support obligation and therefore neither

party may request reimbursement from the other for that expense.

The division rejects father’s argument that because he pays a larger

share of the basic child support obligation, mother should pay the

entire $250 expense. Rather, the division holds that, because the

$250 expense is part of the shared basic child support obligation,

each parent must pay uninsured medical expenses incurred during

his or her parenting time, until the total for each child reaches
$250, at which time the parents may seek reimbursement in

proportion to their adjusted gross incomes. Accordingly, the

division affirms the district court’s order.
COLORADO COURT OF APPEALS                                       2019COA97


Court of Appeals No. 18CA0251
El Paso County District Court No. 11DR2085
Honorable Deborah J. Grohs, Judge


In re the Marriage of

Michelle Lea Alvis,

Appellee,

and

Norman Foster Darrell Alvis,

Appellant.


                         ORDER AFFIRMED AND CASE
                        REMANDED WITH DIRECTIONS

                                 Division V
                         Opinion by JUDGE HARRIS
                        Richman and Tow, JJ., concur

                          Announced June 27, 2019


Weeks & Luchetta, LLP, Alexander M. Masterson, Colorado Springs, Colorado,
for Appellee

Law Office of Greg Quimby, P.C., Greg Quimby, Erica Vasconcellos, Cody
Christian, Colorado Springs, Colorado, for Appellant
¶1    In this post-dissolution of marriage proceeding involving

 Michelle Lea Alvis (mother) and Norman Foster Darrell Alvis (father),

 father appeals the district court’s order concluding that under

 section 14-10-115(10)(h)(I) and (II), C.R.S. 2018, neither parent can

 request reimbursement from the other parent for uninsured

 medical expenses for amounts less than $250 per child per year.

¶2    To resolve father’s appeal, we must address an issue that has

 not been decided in Colorado — who bears responsibility for the

 first $250 of uninsured medical expenses per child per year when

 the parents share parenting time equally. Because we decide that

 those expenses are accounted for in the parents’ shared basic child

 support obligation, we affirm. We also remand the case for

 determination of mother’s appellate attorney fees request under

 section 14-10-119, C.R.S. 2018.

                            I. Background

¶3    The parties’ marriage was dissolved in March 2012. The court

 found that equal parenting time for the parties’ three children was

 in the children’s best interests and declined to designate a primary

 residential parent. Based on the child support schedule, the court

 ordered father to pay mother $453 per month in child support.

                                   1
¶4    In November 2017, father moved for an order requiring mother

 to pay the first $250 of uninsured medical expenses per child per

 year. In its order, the court “reminded [the parties] that [mother] is

 responsible for the first $250 of uninsured medical expenses per

 child per year.”

¶5    Mother then moved for relief under C.R.C.P. 59(a), contending

 that the district court had discretion to allocate to either parent the

 first $250 of uninsured medical expenses per child per year. She

 asked the court to allocate the expenses in proportion to the parties’

 incomes. Father reiterated his view that they were mother’s

 responsibility because she was receiving child support.

¶6    The court disagreed with both parties and interpreted section

 14-10-115(10)(h)(I) and (II) “to mean that neither party can request

 reimbursement of uninsured medical expenses from another party

 for amounts less than $250 per child per year.”

                    II. Uninsured Medical Expenses

¶7    Father contends that the district court erred in ruling that

 neither parent can request reimbursement from the other parent for

 the first $250 of uninsured medical expenses per child per year. He



                                    2
 contends that mother, because she receives child support, should

 bear those expenses. We disagree.

                         A. Standard of Review

¶8    Interpretation of the child support statutes is a question of law

 that we review de novo. In re Marriage of Paige, 2012 COA 83, ¶ 9.

 When we interpret a statute, we must ascertain and give effect to

 the legislature’s intent. In re Marriage of Joel, 2012 COA 128, ¶ 18.

 “We look first to the plain language of the statute, and if that

 language is clear and unambiguous on its face, we apply the statute

 as written.” Paige, ¶ 9 (quoting In re Marriage of Schmedeman, 190
P.3d 788, 790 (Colo. App. 2008)).

¶9    But if the plain language is ambiguous or if the statute is

 silent on an issue that would be expected to be within its scope, we

 enlist tools of statutory interpretation to discern the legislature’s

 intent. People v. Ray, 2018 COA 158, ¶ 16. Those tools include

 legislative history, prior law, the consequences of a particular

 construction, and the goal of the statutory scheme. In re Marriage

 of Ikeler, 161 P.3d 663, 668 (Colo. 2007). We must interpret the

 statute “to give consistent, harmonious, and sensible effect to all its

 parts.” Id. at 667.

                                     3
                           B. Legal Standards

¶ 10   Parents share an obligation to support their children to the

  best of their abilities. People v. Martinez, 70 P.3d 474, 477 (Colo.

  2003); In re Marriage of Bregar, 952 P.2d 783, 785 (Colo. App.

  1997).

¶ 11   Accordingly, the child support statute provides for a shared

  basic child support obligation, plus adjustments for “extraordinary”

  expenses.

¶ 12   The basic child support obligation is determined by applying

  the schedule in section 14-10-115(7)(b) to the parents’ combined

  gross incomes, which yields a presumptive amount necessary to

  cover the child’s basic needs. § 14-10-115(7)(a)(I); In re Marriage of

  Davis, 252 P.3d 530, 534 (Colo. App. 2011). The basic obligation is

  then divided between the parents in proportion to their incomes.

  § 14-10-115(7)(a)(I). This shared obligation is supposed to provide

  for the child’s basic needs — things like food, shelter, and clothing.

  See In re Marriage of White, 240 P.3d 534, 540 (Colo. App. 2010)

  (the noncustodial parent may be obligated to make child support

  payments to the custodial parent so that the custodial parent can

  provide the child with food, shelter, and other necessities),

                                     4
  superseded by statute on other grounds, Ch. 103, sec. 3, § 14-10-

  122(5), 2013 Colo. Sess. Laws 354, as recognized in In re Marriage

  of Garrett, 2018 COA 154, ¶ 31.

¶ 13   But children frequently have needs that fall outside the bare

  necessities covered by the basic child support obligation. Thus, the

  child support statute also contemplates “extraordinary” expenses.

  Extraordinary expenses can be predictable and recurring, like the

  cost of contact lenses or physical therapy for a long standing injury,

  or they can be unexpected, like the cost of repairing a broken tooth.

  Predictable and recurring extraordinary expenses are usually added

  to the basic child support obligation, allocated in proportion to the

  parties’ incomes, and become part of the monthly child support

  order. See, e.g., § 14-10-115(9)(a) (child care costs); § 14-10-

  115(10)(b) (health insurance premiums). Because the monthly

  support order already accounts for these extraordinary expenses,

  neither parent may separately seek reimbursement for them.

¶ 14   The unexpected extraordinary expenses, on the other hand,

  cannot be accounted for in the monthly support order. So when a

  child breaks her tooth on a trampoline or needs a few sessions of

  grief counseling after a grandparent dies, those expenses are paid

                                     5
  as they arise, and the parent who pays them may then seek

  reimbursement from the other parent for that parent’s proportional

  share.

¶ 15   This appeal involves the statutory provision that addresses

  extraordinary medical expenses. Section 14-10-115(10)(h) provides

  in relevant part as follows:

             (h)(I) Any extraordinary medical expenses
             incurred on behalf of the children shall be
             added to the basic child support obligation and
             shall be divided between the parents in
             proportion to their adjusted gross incomes.

             (II) Extraordinary medical expenses are
             uninsured expenses, including copayments
             and deductible amounts, in excess of two
             hundred fifty dollars per child per calendar
             year. Extraordinary medical expenses include,
             but need not be limited to, such reasonable
             costs as are reasonably necessary for
             orthodontia, dental treatment, asthma
             treatments, physical therapy, vision care, and
             any uninsured chronic health problem.

                      C. The District Court’s Order

¶ 16   As a threshold matter, we disagree with the parties’

  interpretation of the district court’s order. The district court

  interpreted section 14-10-115(10)(h)(I) and (II) “to mean that neither




                                     6
  party can request reimbursement of uninsured medical expenses

  from another party for amounts less than $250 per child per year.”

¶ 17   Both parties interpreted the order to mean that each parent

  must pay $250 per child per year, for a total of $500 per child per

  year, before seeking reimbursement from the other parent. The

  district court, however, did not say that each parent is separately

  responsible for $250 of uninsured medical expenses per child per

  year. Rather, the court ruled that the parents cannot seek

  reimbursement for uninsured medical expenses until a total of

  $250 is spent on a child in a single year.

   D. First $250 of Uninsured Medical Expenses Per Child Per Year

¶ 18   With that threshold issue resolved, we turn to the merits of

  father’s contention that mother is responsible for the first $250 of

  uninsured medical expenses per child per year because she receives

  child support from him. We are not persuaded.

¶ 19   By its plain language, section 14-10-115(10)(h)(II) specifically

  excludes from the definition of extraordinary medical expenses the

  first $250 of uninsured medical expenses per child per year. In

  light of the statutory scheme, if the $250 is not an extraordinary

  expense, it must be part of the basic child support obligation. See

                                    7
  BP Am. Prod. Co. v. Patterson, 185 P.3d 811, 813 (Colo. 2008) (“[A]

  provision existing as part of a comprehensive statutory scheme

  must be understood, when possible, to harmonize the whole.”).

¶ 20   The legislative history supports our reading. When the

  legislature last modified the definition of extraordinary medical

  expenses, the bill’s sponsor indicated that the basic child support

  schedule assumes that each child will incur $250 per year in

  uninsured medical expenses. Hearings on S.B. 02-21 before the S.

  Judiciary Comm., 63rd Gen. Assemb., 1st Sess. (Feb. 5, 2002)

  (statement of Sen. Peggy Reeves).

¶ 21   Thus, we conclude that the first $250 of uninsured medical

  expenses per child per year is included in the shared basic child

  support obligation.

¶ 22   Father agrees that uninsured medical expenses of less than

  $250 constitute a “basic need” covered by the basic child support

  obligation. But he says that, because the expense is part of the

  basic child support obligation, the parent who receives child

  support is obligated to pay it.

¶ 23   That argument is inconsistent with the fundamental premise

  of a shared basic child support obligation. Under the statutory

                                      8
  scheme, both parents contribute, according to their abilities, an

  amount necessary to cover the children’s ordinary living expenses.

  When the parents share physical care of the children, as they do in

  this case, each parent’s share of the support obligation is

  calculated, and “[t]he parent owing the greater amount of child

  support shall owe the difference between the two amounts . . . .” §

  14-10-115(8)(b). Then, during his or her parenting time, each

  parent is expected to cover the children’s expenses accounted for in

  the monthly support order. See id. (recognizing that when parents

  have shared physical care of the children, certain basic expenses

  will be duplicated).

¶ 24   In this case, the parties’ combined monthly income of

  approximately $10,000 yielded a presumptive amount of basic child

  support of $3000 for the three children, of which father was

  responsible for roughly seventy percent ($2023) and mother for

  thirty percent ($987). Mother and father share parenting time just

  about equally, so each parent owes about fifty percent of his or her

  share to the other parent: mother owes father $492 and father owes

  mother $1014. After an adjustment for paying health insurance for

  the children, father’s share owed to mother is reduced to $945.

                                    9
  Thus, after offsetting mother’s share, father pays mother $453. In

  this way, each parent can cover the monthly expenses of the

  children when he or she has physical care of them.

¶ 25   According to father, the first $250 of uninsured medical

  expenses should be paid from the amount he sends to mother. But

  why would that particular expense, which is accounted for (like all

  basic necessities) in the monthly child support order, fall entirely to

  mother? If, during his parenting time, father takes the children out

  to eat or to the mall to buy shoes, is mother obligated to pay those

  expenses, too, out of the $453 child support payment? Under

  father’s reasoning, mother should be responsible for all of the

  children’s ordinary living expenses merely because she receives an

  offsetting child support payment from him. We reject that

  interpretation of the statutory scheme as absurd. See State v.

  Nieto, 993 P.2d 493, 501 (Colo. 2000) (in construing a statute, court

  must seek to avoid an interpretation that leads to an absurd result).

¶ 26   Imagine if, instead of offsetting mother’s share of the child

  support obligation, each parent sent the other his or her share. The

  net result would be the same, but mother’s contribution would be

  more obvious. And the flaw in father’s logic would be as well.

                                    10
  Father is no more entitled to a reimbursement for his expenditures

  for the children’s basic needs than mother is for hers.

¶ 27   Expenses covered by the basic support obligation have already

  been accounted for and divided between the parents in proportion

  to their incomes and therefore are not reimbursable. Thus, each

  parent must pay uninsured medical expenses incurred during his

  or her parenting time, until the total for each child reaches $250, at

  which time the parents may seek reimbursement in proportion to

  their adjusted gross incomes. See § 14-10-115(10)(h)(I)-(II).

¶ 28   We are not persuaded otherwise by In re Marriage of Marson,

  929 P.2d 51, 52-53 (Colo. App. 1996) (construing prior version of

  statute which defined extraordinary medical expenses as those in

  excess of $100 for a single illness or condition), and In re Marriage

  of Finer, 920 P.2d 325, 330 (Colo. App. 1996) (same). In those

  cases, divisions of this court assumed that the “custodial” parent

  was obliged to pay the excluded amount of uninsured medical

  expenses. But the question of how to characterize and allocate this

  expense was not squarely before either division. In any event, we

  do not view those cases as necessarily inconsistent with our

  conclusion. It makes sense for a “custodial” parent (in modern-day

                                    11
  parlance, the parent who has exclusive or near-exclusive physical

  care of the child) to be responsible for paying the child’s ordinary

  living expenses (with the financial assistance of the other parent).

  Here, though, neither mother nor father qualifies as the “custodial”

  parent, and thus the reasoning of Marson and Finer does not apply.

¶ 29   We therefore affirm the district court’s order that neither

  parent can seek reimbursement for uninsured medical expenses of

  less than $250 per child per year.1

            III. Mother’s Request for Appellate Attorney Fees

¶ 30   Mother requests her appellate attorney fees under section 14-

  10-119, based on the parties’ unequal financial circumstances.

  Because the district court is better equipped to resolve the factual

  issues regarding the parties’ current financial circumstances, we

  remand mother’s request to the district court. See In re Marriage of

  Kann, 2017 COA 94, ¶ 84.

                             IV. Conclusion

  1 We recognize that the basic child support calculation assumes
  that each parent will incur some portion of the $250 of uninsured
  medical expenses for each child. If the district court finds that one
  parent is more likely to incur all of those expenses, we do not mean
  to preclude the court from deviating from the basic support
  obligation to reflect and remedy that inequity. See § 14-10-
  115(8)(e), C.R.S. 2018.
                                    12
¶ 31   The district court’s order is affirmed, and the case is remanded

  for determination of mother’s appellate attorney fees request under

  section 14-10-119.

       JUDGE RICHMAN and JUDGE TOW concur.




                                   13